AO 106 (Rev. Case    3:19-mj-02244-BGS
             04/10) Application for a Search Warrant     Document 1 Filed 05/30/19 PageID.1 Page 1 of 16
                                                                                                                                           f"•   ~




                                       UNITED STATES DISTRICT COUR1r                                                                             ~'~,;_.... ,
                                                                     for the
                                                                                                                 .           [~~~3_i·;~l9]
                                                                                                                 b
                                                         Southern District of California                                                                                                         I

                                                                                                                         Cl.'"                   c:· :        ':               "ff
              In the Matter of the Search of                            )                                                T1·1c~-i1"'"   LJ:-:3 it ,..,   1   (_;r-" c;..__1•-c):.::;f'.~l,6
         (Briefly describe the property to be searched                                                                   .                                                 .     ~ ~r   r:-\-'
                                                                        )
          or identi.fY the person by name and address)                                      Case No.
                                                                        )
             Samsung Galaxy S9 Smart Phone,                             )
                 IMEI: 352190070694343                                  )
                                                                        )
                                                                                                             19MJ224t1
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi.fY the person or describe the
prwerfJJ. (Q be, searched qnd Kive its lpco,tion): . )
  ::>ee ttnacnment A \mcurporatea nerem


located in the              Southern             District of                California                    , there is now concealed (identi.fY the
person or describe the property to be seized):
  See Attachment B (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  rJf evidence of a crime;
                  rJf contraband, fruits of crime, or other items illegally possessed;
                  ~property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                   Offense Description
        Title 8 U.S.C § 1324(a)(I )(A)(ii)         Conspiracy to Transport Illegal Aliens
        and (v)(I)


          The application is based on these facts:
        See attached affidavit of Border Patrol Agent Esteban Limon


           rJf   Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days:                                                         ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                               .,,.,.,,..
                                                                                                                         --              ...-

                                                                                                Esteban Limon, Border Patrol Agent
                                                                                                         Printed name and title

Sworn to before me and signed in my presence.


Date:       r- /10
             7    l
                        0f                                             ~                                   Ju'~ge ·s
                                                                                                                  . signature
                                                                                            u ~ ....v1   :Jl::JtJ Wi~,
City and state: San Diego, California                                          Hon. ~s. United States Magistrate Judge
                                                                                                         Printed name and title
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.2 Page 2 of 16




 111                                       AFFIDAVIT
 2 II      I, Esteban Limon, being duly sworn, declare and state:
 3 11                                   INTRODUCTION
 4         1.     This affidavit supports an application to search the following target

 511 property:
 6                   a. Black Samsung Galaxy S9 Smart Phone, IMEI: 358215090152788
 7 II (Target Telephone 1), as more particularly described in Attachment A; and
 8 II                b. White Samsung Galaxy S9 Smart Phone, IMEI: 352190070694343
 9 II (Target Telephone 2), as more particularly described in Attachment A; collectively
1OII referred to as the Target Telephones.
1111       2.     Target Telephone 1 was seized from Arturo VILLAFRANCO and Target
12 II Telephone 2 was seized from Edgar Velasco, GONZALEZ on April 15 2019, when they
13 II were arrested for violation ofTitle 8 U.S.C. § 1324 (a)(l)(A)(ii)-Transportation of Certain
14 II Aliens for Financial Gain. Probable cause exists to believe that the Target Telephones
15 II contain evidence relating violations of Title 8 U.S.C. § 1324 (a)(l )(A)(ii) and (v)(I),
16 II Conspiracy to Transport Illegal Aliens. Probable cause exists to believe that the Target
17 II Telephones contain evidence of a crime and property designed for use, intended for use, or
18 II used in committing a crime. Specifically, I have probable cause to believe VILLAFRANCO
1911 and GONZALEZ used Target Telephone 1 & Target Telephone 2 to communicate with
20 II co-conspirators during the alien smuggling event. Probable cause exists to believe that the
2111 Target Telephones contain evidence relating to violations of Title 8 USC §1324(a)(l
22 II )(A)(ii) and Title 8 U.S.C. § 1324 (a)(l )(A)(ii) and (v)(I), Transportation of Illegal Aliens
23 II and Conspiracy to Transport Illegal Aliens.
24 II      3.     The Target Telephones are currently in the possession of the Chula Vista
25 II Border Patrol Station at 311 Athey Avenue, San Ysidro CA 92173.
26 II      4.     Based upon my experience and training, and all the facts and opinions set forth
27 II in this Affidavit, I believe the items to be seized set forth in Attachment B (incorporated
28 II herein), may be or lead to: (1) evidence of the existence of alien smuggling or conspiracy
                                                  1
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.3 Page 3 of 16




 1 II to transport illegal aliens in violation of Title 8 U.S.C. § 1324 (a)(l )(A)(ii) and (v)(I),
 2 II Conspiracy to Transport Illegal Aliens; (2) contraband, fruits of crime, or things otherwise
 3 11 criminally possessed; and (3) property designed or intended for use, or which is or has been
 411 used as a means of committing criminal offenses.
 5                               EXPERIENCE AND TRAINING
 6          5.      I am a Border Patrol Agent - Intelligence ("BPAI") with the Department
 711 of Homeland Security, Customs and Border Protection, United States Border Patrol
 8 II ("USBP"). I have been employed as a full-time, sworn federal agent with the USBP
 911 since 2008, having graduated from the USBP Basic Border Patrol Training Academy.
10 II The 19-week academy curriculum covered basic police tactics and specialized training
11 II in the Immigration and Naturalization Act ("INA"), criminal law, statutory authority,
12 II as well as cross training in Title 21 United States Code, Controlled Substance Act
13 11 ("CSA") violations and cross training in Title 19 United States Code, customs law
14 II violations.
15          6.      I have been trained in investigating various violations of federal and state
16 II law, including but not limited to, alien smuggling, drug smuggling/trafficking, weapons
17 11 smuggling, document and benefit fraud, identity theft, and bulk currency smuggling. I
18 II have worked with and learned from other agents and criminal investigators with
19 II extensive experience conducting these and other investigations as well. My past duties
20 II with the USBP included patrolling the United States/Mexico International Border to
21 II prevent the illegal entry of aliens, the illegal importation or exportation of illicit
22 II contraband to and from the United States, and to arrest those who are in violation of
23 II immigration laws or any other applicable federal or state laws.
24          7.      I am currently a BPAI assigned to the Chula Vista Border Patrol Station.
25 II As a BPAI, I regularly engage in observation, surveillance, searches, records analysis,
26 II apprehensions, criminal and administrative evidentiary seizures, and the preparation of
27 II criminal and administrative cases for prosecution. I regularly conduct interviews of
28 II suspects and witnesses to support criminal and administrative charges. Through my
                                                  2
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.4 Page 4 of 16




 1 11 training and experience, I have gained a working knowledge of the structure and
 2 11 operations of criminal organizations.
 3         8.     Through the course of my career, through training, investigations, and
 4 11 conversations with other law enforcement personnel, I have become aware that it is a
 5 II common practice for drug and alien smugglers to work in concert with other individuals
 6 II and to do so by using cellular telephones, pagers and portable radios to maintain
 7 II communications with co-conspirators to further their criminal activities. This is the case
 8 II for any organization involved in the smuggling, trafficking, movement or distribution
 9 II of illicit commodities, whether they be human cargo, controlled substances or other
1O II goods. Typically, organizations smuggling across the border, or to the interior from the
11 II border, are in telephonic contact with co-conspirators immediately prior to, during and
1211 following the smuggling event. These communications typically consist of instructions
13 II on how/where to cross or pick up contraband, directions of travel, and locations for
14 II delivery to stash houses and/or sponsors.
15 II      9.     Human smugglers and their organizations use cellular and digital
16 11 telephones, in part, because these individuals believe law enforcement is unable to track
17 II the origination and destination phone numbers of calls placed to and from cellular and
18 II digital telephones. Through the course of my career, I have arrested and interviewed
19 II numerous drug and human smugglers. Through these experiences, I have become
20 II familiar with the activities of those who coordinate trafficking events and the practices
21 II used for the drivers/smugglers they employ locally, including transportation methods
22 II and tactics used to communicate with the drivers and to avoid detection by law
23 enforcement officers.
24         10.    In preparing this affidavit, I have conferred with other agents and law
25 II enforcement personnel who are experienced in the area of alien smuggling investigations,
26 II and the opinions stated below are shared by them. Further, I have personal knowledge of
2711 the following facts, or have had them related to me by persons mentioned in this affidavit.
28
                                                  3
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.5 Page 5 of 16




 1 II      11.    Based upon my training and experience as a BPAI, and consultations with
 2 II law enforcement officers experienced in alien smuggling investigations, and all the facts
 3 II and opinions set forth in this affidavit, I submit the following:
 4                    a. Alien smugglers will use cellular telephones because they are
 5 II mobile and they have instant access to telephone calls, text, email, web, social
 6 II networking websites, and voice messages.
 7                    b. Alien smugglers believe that cellular telephones provide greater
 8 II insulation and protection against court-ordered wiretaps, and they believe in the
 9 II inability of law enforcement personnel to simultaneously track the originating and
1OII destination telephone numbers of calls placed to and from their cellular telephones.
11                    c. Alien smugglers will use cellular telephones because they are able
12 II to actively monitor the progress of their illegal cargo while the conveyance is in transit.
13                    d. Alien smugglers and their accomplices will use cellular telephones
14 II because they can easily arrange and/or determine what time their illegal cargo will
15 II arrive at predetermined locations, so as to facilitate the further distribution of their
16 II illegal cargo inside the United States.
17                    e. Alien smugglers will use cellular telephones to direct drivers to
18 II synchronize an exact drop off and/or pick up time of their illegal cargo.
19                    f. Alien smugglers will use cellular telephones to notify or warn their
20 II accomplices of law enforcement activity including the presence and location of marked
21 II and unmarked units, as well as the operational status of U.S. Border Patrol checkpoints
22 II within the United States.
23                    g. Smuggled aliens will use their cellular telephones to coordinate their
2411 smuggling arrangements and the phones will often contain phone numbers of
25 II individuals involved in the smuggling event.
26                       FACTS SUPPORTING PROBABLE CAUSE
2711       12.    On April 15, 2019, Border Patrol Agents David Chavez and Manuel
28 II Menocal were performing their assigned duties as part of a two agent team in the Chula
                                                  4
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.6 Page 6 of 16




 1 II Vista Border Patrol Station's Area of Responsibility (CHU AOR). At approximately
 2 119:00 a.m., Agents Chavez and Menocal were traveling westbound on Otay Lakes Rd.
 3 II in a marked United States Border Patrol vehicle, equipped with fully functioning
 4 II emergency equipment, to include lights and siren, when Agent Chavez, sitting in the
 5 II passenger seat, observed a black vehicle (Target Vehicle), stopped in the eastbound
 611 lane of Otay Lakes Road in an area commonly known to Border Patrol Agents as "The
 711 Gravel Pit." Prior to observing the Target Vehicle, the Agents were aware of reports
 8 II of possible illegal aliens in the area.
 911        13.    Otay Lakes Road is a two lane road with limited road-shoulder area and
1O II limited areas for a vehicle to safely pull over on the roadside without obstructing traffic.
11 II Additionally, there are no sidewalks to accommodate pedestrian traffic on this portion
1211 of the road. Otay Lakes Road runs through the Eastlake area of Chula Vista, California
13 II to the west and is bordered by State Route (SR) 94 to the east. This area, commonly
14 II known to Border Patrol Agents as "The Lakes," is commonly used by illegal aliens to
15 II further their illegal entry into the United States and is commonly used by Alien
16 II Smuggling Organizations (ASOs) to arrange for their illegal alien cargo or "load," to
17 II be picked up, by load drivers and vehicles.
18 II       14.    This area of Otay Lakes Road is bordered by Otay Mountain to the
19 II southeast and undeveloped wilderness area to the northwest and contains multiple areas
20 II of dense brush, trees, and high grass that can be utilized by groups of illegal aliens as
21 II concealment. The terrain bordering both sides of Otay Lakes Road also makes it
22 II difficult for Agents to set up static surveillance positions and monitor the traffic in the
23 II area in order to detect load vehicles entering or exiting the area. Otay Lakes Road,
24 II being a narrow two-lane road with limited pull-out areas and limited road-shoulder, can
25 II only be patrolled by driving either westbound or eastbound until a safe place to tum
26 II around can be reached. This limits the ability of Border Patrol Agents to maintain a
2711 presence on Otay Lakes Road and provides the ASOs and their load drivers large
28 II windows of time to load their illegal alien cargo and exit the area. Otay Lakes Rd.
                                                    5
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.7 Page 7 of 16




 1 II provides two egress routes that enable load drivers to quickly exit the area and blend
 2 II into legitimate traffic.
 3 II       15.    Load vehicles can travel westbound into the heavily populated Eastlake
 411 area of Chula Vista and quickly access SR-125 or Interstate (I) 805 while blending into
 5 II the surrounding legitimate traffic in the area. Conversely, the load vehicles can travel
 611 eastbound and continue onto westbound SR-94, already being west of the Brown Field
 7 II Border Patrol Station's SR-94 Checkpoint, and blend in with legitimate traffic on this
 8 II heavily utilized highway eventually gaining access to the heavily populated area of
 911 Jamacha Junction and the Rancho San Diego area, continuing west on SR-94 and easily
1OII accessing all major freeways in San Diego County.
11 II       16.    As Agents Chavez and Menocal observed the Target Vehicle on the
12 11 eastbound lane at The Gravel Pit, Agent Chavez noticed that the rear passenger side
13 II door was open, and observed two suspected illegal aliens hurriedly enter the Target
14 II Vehicle through the open door. The Target Vehicle, later identified as a black 2010
15 II Honda Civic bearing California license plate 8GUX748, began driving eastbound with
1611 its hazard lights on. Agent Chavez instructed Agent Menocal to tum around and follow
1711 the black Honda Civic.      Agent Chavez contacted the San Diego Sector Tactical
18 II Communications Center (SDC TCC), via Department radio, and requested records
19 11 checks on the Target Vehicle. The SDC TCC informed Agents Chavez and Menocal
20 II that the Target Vehicle was registered to Edgar Velasco GONZALEZ and was not
21 II reported stolen. While following the Target Vehicle, Agent Chavez observed the
22 II silhouettes of at least five individuals through the rear windshield. Agents observed the
23 II vehicle continue to travel eastbound with its hazard lights on at a speed of
2411approximately40 miles per hour.
25 II       17.    At approximately 9:05 a.m., Agent Chavez informed the SDC TCC, via
26 II Department radio, that he and Agent Menocal were attempting a two-Agent vehicle stop
2711 on the black Honda Civic. Agent Chavez directed Agent Menocal to activate the
28 II emergency lights and siren in an attempt to pull the vehicle over for further
                                                 6
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.8 Page 8 of 16




 1 II investigation. The vehicle immediately pulled over into the parking lot of the Coyote
 211 Canyon Cafe at the Pio Pico RV Resort and Campground at 14615 Otay Lakes Rd.,
 3 II Jamul, California 91935. This area is approximately five miles east of the Otay Mesa,
 4 11 California Port of Entry and approximately six miles north of the primary border fence
 5 II marking the international boundary between Mexico and the United States.
 611        18.   The driver, later identified as Arturo VILLAFRANCO, exited the Target
 7 II Vehicle with his hands raised. When he exited the vehicle, VILLAFRANCO stated
 8 11 that the three individuals in the back seat of the car had flagged him down and were in
 9 distress.
1O          19.   Agent Menocal escorted VILLAFRANCO to the front of the Target
11 II Vehicle, while Agent Chavez approached Target Vehicle from the passenger side.
12 11 Agent Chavez identified himself as a United States Border Patrol Agent and instructed
13 II the front seat passenger to remove the keys from the ignition and place the keys on the
14 11 roof of the car. The front seat passenger, later identified as Edgar Velasco GONZALEZ,
15 II complied with Agent Chavez' commands and Agent Chavez removed him from the
16 11 vehicle and placed him in front of the Target Vehicle where Agent Menocal could
17 II monitor VILLAFRANCO and GONZALEZ while Agent Chavez returned to the
18 II vehicle and question the three individuals in the back passenger area.
19 II      20.    Agent Chavez again identified himself as a United States Border Patrol
20 II Agent in both the English and Spanish languages and commanded the three individuals
21 II to keep their hands in plain sight. The three individuals, later identified as Nathan
22 11 HERNANDEZ-Diaz, Cristobal ROJAS-Ruiz and Miguel VIVIAN-Juarez, complied
23 II and Agent Chavez conducted an immigration inspection on each individual separately.
24 II HERNANDEZ, ROJAS, and VIVIAN all claimed to be citizens and nationals of
25 11 Mexico without any legal documentation that would allow them to enter or remain in
26 II the United States legally.
2711       21.    At approximately 9:07 a.m., Agent Chavez placed HERNANDEZ,
28 II ROJAS, and VIVIAN under arrest. The three illegal aliens did not appear to be in any
                                                7
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.9 Page 9 of 16




 1 11 type of distress at the time of their arrest. Agent Chavez informed Agent Menocal that
 2 11 the three individuals in the rear passenger area were illegally present in the United States
 3 11 and Agent Menocal assisted Agent Chavez with removing them from the Target
 411 Vehicle. At approximately 9:10 a.m., Agent Chavez placed VILLAFRANCO and
 5 II GONZALEZ under arrest for violation of Title 8 U.S.C. § 1324 (a)(l)(A)(ii) -
 611 Transportation of Certain Aliens for Financial Gain. VILLAFRANCO, GONZALEZ,
 711 HERNANDEZ, ROJAS, and VIVIAN were transported to the Chula Vista Border
 8 II Patrol Station for further processing.
 911       22.    During a search incident to the arrest of VILLAFRANCO and
1O II GONZALEZ, agent Chavez located Target Telephone 1 on the center console. Target
11 II Telephone 1 belonged to VILLAFRANCO. Agent Chavez retrieved Target Telephone
12 2 from GONZALEZ.
13         23.    At approximately 2:57 p.m., Agent Hurtado provided VIVIAN with his
14 II consulate communication rights in the Spanish language.          VIVIAN stated that he
15 II understood his rights and declined to speak to the Mexican Consulate.
1611       24.    VIVIAN stated that his true and correct name is Miguel Angel VIVIAN-
1711 Juarez, who was born on May 30, 1993 in Tijuana, Baja California, Mexico. VIVIAN
18 II stated that he is a citizen and/or national of Mexico not in possession of legal
19 II immigration documents that would allow him to enter or be in the United States legally.
20 II      25.    VIVIAN claimed that this was his third apprehension for illegally entering
21 II the United States by the United States Border Patrol. Agent Hurtado mentioned to
2211 VIVIAN that he had been previously documented as a foot guide during his previous
23 II arrests according to his immigration history.      VIVIAN agreed and stated that the
2411 documentation was accurate. VIVIAN stated that he was traveling to San Diego,
25 California to find work.
26         26.    VIVIAN stated he illegally entered into the United States on Saturday,
2711 April 13, 2019, at approximately 3:00 pm, by climbing over the United States/Mexico
28 II international boundary near Tecate, Mexico. Agent Hurtado asked VIVIAN if he had
                                                  8
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.10 Page 10 of 16




 1 II illegally crossed into the United States with the two other individuals [HERNANDEZ I
 2 II ROJAS]. VIVIAN confirmed they all entered together. VIVIAN stated he knew he was
 3 II entering the United States illegally during his time of entry.
 4 II       27.   Agent Hurtado told VIVIAN that he knew he was operating as a foot guide
 5 II during this event. VIVIAN agreed. When asked about the events leading up to his
 611 arrest for the instant offense, VIVIAN claimed that he had made an agreement with
 7 II HERNANDEZ and ROJAS to help them illegally enter the United States and guide
 8 II them through the mountains in exchange for a job position that was offered by them,
 9 II via their family, in San Diego. Agent Hurtado questioned VIVIAN as to the job title or
1O II type of employment that that he was offered and he stated that he did not know. Agent
11 II Hurtado asked VIVIAN if he was receiving any type of monetary compensation in
1211 addition for guiding HERNANDEZ and ROJAS.                VIVIAN denied receiving any
13 11 monetary compensation.
1411        28.   Agent Hurtado asked VIVIAN ifhe had a personal cellular phone and he
15 claimed that he did not own one. VIVIAN stated that HERNANDEZ had a cellular
16 phone and was receiving phone calls from the Mexico based smuggler. VIVIAN stated
1711 that HERNANDEZ was passing him the information that he received from the
18 II smuggler. Agent Hurtado asked VIVIAN if they communicated, via cellular phone,
1911 with the person and/or people who picked them up and he stated, "Yes." In addition,
20 II Agent Hurtado questioned VIVIAN as to how he knew what color vehicle or which
21 II vehicle was picking them up. VIVIAN claimed that he did not know the color or
22 11 description of the vehicle, but was informed by the Mexico based smuggler that the load
23 II driver would call out his first name upon arrival at their location. VIVIAN stated that
24 II when the vehicle arrived he heard the driver say, "Miguel" in a high pitched voice.
25 II VIVIAN stated that when he, HERNANDEZ, and ROJAS ran towards the vehicle he
26 II noticed that it was a black, four-door, Honda. VIVIAN stated that he entered into the
2711 rear passenger compartment along with HERNANDEZ and ROJAS.
28
                                                  9
         Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.11 Page 11 of 16




 1 II         29.   Agent Hurtado asked VIVIAN if the driver or front passenger spoke to
 2 II them prior to getting stopped by the Border Patrol. VIVIAN stated that the passenger
 3 11 [GONZALEZ] instructed him, HERNANDEZ, and ROJAS, in the Spanish language,
 4 II to tell the Border Patrol Agents that they needed help and had waved at the car for a
 5 ride.
 6            30.   Agents showed VIVIAN a six pack photographic line-up labeled "Bl"
 7 11 containing six photos labeled one through six. VIVIAN identified photograph number
 8 11 "2" as the male who was possibly driving the black vehicle that picked them up.
 911    VIVIAN added that subject number "2" was also the individual who had instructed them
1O II to provide the Border Patrol Agents a misleading statement. Photograph number "2" is
1111 a depiction of Edgar Velasco GONZALEZ.
1211          31.   VIVIAN was shown a six pack photographic line-up labeled "Al"
13 II containing six photos labeled one through six. VIVIAN claimed that he could not
14 II identify any of the individuals depicted in the photograph line-up.
15 II         32.   After the interview concluded, VIVIAN stated, in utterance, that he had to
1611 return to Mexico immediately. VIVIAN claimed that he needed to report to authorities
17 II in Tijuana for previously being arrested while driving a stolen vehicle in Mexico.
18 II Agent Hurtado told VIVIAN that his involvement in an alien smuggling event in the
19 II United States was yet another issue on his plate. Agent Calderon told VIVIAN that his
20 II need to return to Mexico immediately was contradictory of his previous statement
21 II where he expressed the desire to work in San Diego. VIVIAN admitted that he was
22 II being paid $1,000.00 (USD) each by the families of HERNANDEZ and ROJAS to
2311 illegally guide them into the United States.
24
25
                                              Methodology
              33.   It is not possible to determine, merely by knowing the cellular telephone's
26
27 make, model and serial number, the nature and types of services to which the device is
28 subscribed and the nature of the data stored on the device. Cellular devices today can
                                                 10
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.12 Page 12 of 16




  1 II be simple cellular telephones and text messaging devices, can include cameras, can
 2 11 serve as personal digital assistants and have functions such as calendars and full address
 3 II books and can be mini-computers allowing for electronic mail services, web services
 4 II and rudimentary word processing. An increasing number of cellular service providers
 5 II now allow for their subscribers to access their device over the internet and remotely
 6 II destroy all of the data contained on the device. For that reason, the device may only be
 7 11 powered in a secure environment or, if possible, started in "flight mode" which disables
 8 II access to the network. Unlike typical computers, many cellular telephones do not have
 9 II hard drives or hard drive equivalents and store information in volatile memory within
1O II the device or in memory cards inserted into the device. Current technology provides
11 II some solutions for acquiring some of the data stored in some cellular telephone models
12 II using forensic hardware and software. Even if some of the stored information on the
13 II device may be acquired forensically, not all of the data subject to seizure may be so
14 II acquired. For devices that are not subject to forensic data acquisition or that have
15 II potentially relevant data stored that is not subject to such acquisition, the examiner must
16 II inspect the device manually and record the process and the results using digital
17 II photography. This process is time and labor intensive and may take weeks or longer.
18 II       34.   Following the issuance of this warrant, I will collect the subject cellular
19 lltelephone and subject it to analysis. All forensic analysis of the data contained within
20 II the telephone and its memory cards will employ search protocols directed exclusively
21 II to the identification and extraction of data within the scope of this warrant.
22 II       35.   Based on the foregoing, identifying and extracting data subject to seizure
23 II pursuant to this warrant may require a range of data analysis techniques, including
2411 manual review, and, consequently, may take weeks or months. The personnel

25 II conducting the identification and extraction of data will complete the analysis within
26 II ninety (90) days, absent further application to this court.
27 II       36.   Following the issuance of this warrant, I will collect the subject cellular
28 11 telephones and, with assistance if necessary from cellular telephone forensic examiners,
                                                  11
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.13 Page 13 of 16




 1 11 will attempt to securely power the device, identify whether it is protected by a personal
 2 II identification number (PIN), determine or circumvent the PIN and image or retrieve
 3 II data subject to seizure pursuant to this warrant from the device. The search of the device
 4 II or of an image on the data on the device will be limited to identifying and seizing data
 5 II subject to seizure pursuant to this warrant and, in any event, will be limited to only the
 6 II information to be found on basic cellular telephones: digital, cellular, and/or telephone
 7 II numbers and/or direct connect numbers assigned to the device; call and direct connect
 8 II history information; list of contacts stored on the device; text messages stored on the
 9 II device; and, if equipped as a camera, photographs and videos stored on the device. In
1OII the event that I or other personnel lawfully conducting the analysis identify information
11 11 pertaining to crimes outside the scope of this warrant, such information will not be used
12 II in any way unless a new warrant is obtained to search for such information.
13 II       37.    I, or any other duly authorized federal agent, will personally serve the
14 11 warrant requested above, and will be assisted by other duly authorized federal
15 II investigators.
16                                       CONCLUSION
1711        38.    Based on the facts presented above, including (1) VIVIAN, a documented
1811 foot guide's admission that he was being paid to smuggle HERNANDEZ and ROJAS
1911 into the United States; and (2) VIVIAN's summary of the communication by telephone
20 II between the three aliens, the event coordinators, and the driver of the Target Vehicle,
21 II probable cause exists to conclude that Arturo VILLAFRANCO and Edgar Velasco
22 II GONZALEZ used the Target Telephones to facilitate human smuggling:. Because
23 II alien smuggling events take time to coordinate, the Target Telephones were likely used
24 II to facilitate the offenses by transmitting and storing data, which constitutes evidence,
25 11 fruits of the crime, and instrumentalities for violations of Title 8, United States Code,
26 II Section § 1324, for the month prior to the smuggling event, between March 15, 2019
27 II and April 15, 2019. I further believe that probable cause exists to believe that evidence,
28 II fruits of the crime and instrumentalities of illegal activity, committed by Arturo
                                               12
        Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.14 Page 14 of 16




 1 II VILLAFRANCO and Edgar Velasco GONZALEZ, continues to exist on the Target
 211 Telephones.
 3 II       39.    It is respectfully requested that this Court issue a warrant authorizing
 4 II members of the United States Border Patrol or their authorized representatives,
 5 II including but not limited to other law enforcement agents and technicians assisting in
 6 II the above-described investigation, to search the Target Telephones and seize evidence
 7 11 found therein.
 8          I swear the foregoing is true and correct ~est of my knowledge and belief.
                                                                         ----     --........
 9                                                                                             ~   ___..

10
                                            Esteban Limon
11                                          Border Patroyi._gent (Intelligence)
                                            U.S. Border Patrol
12
13
14 II Subscribed and sworn to before me this~· day of May 2019.
15
16

17                                          '~         RUDEN B.::Bi!QQ*-~
                                            UNITED STATES MAGISTRATE JUDGE
18
                                                       1j'{V'""'--'JC _ye,~
19
20
21
22
23
24
25
26
27
28
                                               13
 Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.15 Page 15 of 16

Search Warrant
Attachment A
Target Telephone 2


                                  ATTACHMENT A

                     PROPERTY/ITEMS TO BE SEARCHED


The item/property to be searched is described as:
             Samsung Galaxy S9 Smart Phone,
             Il\1EI:352190070694343
             (Target Telephone 2)
which is currently in the possession of the Chula Vista Border Patrol Station at 311
Athey Avenue, San Ysidro CA, 921 73
    Case 3:19-mj-02244-BGS Document 1 Filed 05/30/19 PageID.16 Page 16 of 16

Search Warrant
Attachment B
Target Telephone 2
                                      ATTACHMENT B

                                    ITEMS TO BE SEIZED

       Authorization to search Target Telephone 2 described in Attachment A includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the Subject. The seizure and search of Target Telephone 2
will be conducted in accordance with the affidavit submitted in support of the warrant.

       The evidence to be seized from Target Telephone 2 will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos, and
location data, for the period of March 15, 2019 to April 15, 2019:


      1.     Communications, records, or data including but not limited to emails, text messages,
photographs, audio files, videos, or location data:

             a. tending to indicate efforts to smuggle illegal aliens into the United States from
                Mexico;

             b. tending to identify other facilities, storage devices, or services-such as email
                addresses, IP addresses, phone numbers-that may contain electronic evidence
                tending to indicate efforts to transport illegal aliens in the United States;

             c. tending to identify co-conspirators, criminal associates, or others involved in
                efforts to transport illegal aliens in the United States;

             d. tending to identify travel to or presence at locations involved in efforts to
                transport illegal aliens through the United States;

             e. tending to identify the user of, or persons with control over or access to, Target
                Telephone 2; or

             f. tending to place in context, identify the creator or recipient of, or establish the
                time of creation or receipt of communications, records, or data above:

which are evidence of violations of Title 8 U.S.C § 1324(a)(l )(A)(ii), and Title 8 U.S.C §
1324(a)(l )(A)(ii) and (v)(I), Transportation of Illegal Aliens and Conspiracy to Transport
Illegal Aliens.

The seizure and search of the cellular phone(s) shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent files
on the cellular phone(s) may be searched for the evidence above.
